DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has two issues of indefiniteness.  First, the claim recites “a ratio (main peak/sub-peaks) … is approximately 2 or higher” (emphases added) is indefinite, because it is not clear if the claimed ratio should be interpreted, given that there may be numerous ratios.  Specifically, the claimed ratio could be that between the main peak and any one of the subpeaks; a set of ratios, each ratio between the main peak and a respective subpeak; or a ratio between the main peak and an average ratio of all subpeaks.  For prior art rejection below, the first interpretation is used.
Next, claim 1 is incomplete, as it omits essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative 
As claims 2-4 depend on claim 1, and as the respective limitations of the dependent claims 2-4 do not resolve the aforementioned issues in claim 1, claims 2-4 are also held to be rejected.

Claim Objections
Claim 1 is objected to, because a crystalline peak cannot include multiple phases.  Such a recitation is considered to be an artefact due to translation and should thus be corrected.  It is suggested that the claim instead recite that whatever layer (whether the first, second, or the combination of both) exhibits three different phases, and each phase has a respective [200] peak and [111] peak (Applicant to ensure that this is a proper phrasing of the underlying scientific findings).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as unpatentable over WO 2016/148056 A1 (referenced below using its U.S. counterpart publication, U.S. 2018/0071830 A1, henceforth “Sato”).
Considering claim 1, Sato discloses a coated tool having a base body having deposited thereupon a multilayered coating, wherein the multilayered coating includes a multilayered lower layer having progressively higher amount of Al moving away from the base body, an upper layer deposited on the multilayered lower layer, and an Al2O3 outermost layer (Sato abs., ¶ 0040-0046, and Fig. 1C).  Sato is analogous, as it is from the same field of endeavor as that of the instant application (coated tools used for wear purposes).  
As the lower layer may include at least three sublayers, wherein each sublayer has a respective composition of (Ti1-uAlu)(CvN1-v), wherein U ranges from 0 to 0.70 inclusive and V ranges from 0 to 0.005 inclusive (id. ¶ 0045), the respective composition of each sublayer would at least render obvious the recited compositions of the claimed first and second layer.  Furthermore, as shown in Table 12 of Sato, each of examples 12, 13, and 15 has respective specific compositions that fall within the claimed ranges, wherein each of the examples further has I(200)/I(111) of at least 2.7.  Thus, Sato is considered to have 
Re: the limitation concerning plurality of [200] peaks and [111] peaks, it is noted that Fig. 4 of Sato, which shows XRD expected of the configuration of Fig. 1C (viz. of the multilayered coating overall), has a set of four (200) peaks and a set of four (111) peaks, wherein within each set, each peak represents a respective (200) peak of a particular phase (attributable due to a specific composition).  As such, the multilayered coating clearly has a one sublayer having a single phase and an overall structure composed of many phases.  Furthermore, within each respective set of peaks, there is at least one minor peak for which the intensity ratio of the major peak to said respective minor peak is about 2.  
Sato thus discloses each and every limitation of claim 1, except for the fact that the multilayered coating disclosed therein is formed by CVD (as opposed to PVD as recited).  However, formation of a coating via PVD is a product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable 
Considering claim 3, as Sato discloses the presence of three sublayers for the lower layer, the lowermost and uppermost sublayers would read on the claimed first and second hard layers, and an intermediate sublayer would read on the claimed fourth hard layer.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781